Citation Nr: 0336831	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-01 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for angina pectoris.

2.  Entitlement to service connection for a left elbow 
disorder.



REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from May 1947 to June 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2002 by the 
Department of Veterans Affairs (VA) Phoenix, Arizona, 
Regional Office (RO).   

In addition to the issues listed above, the RO also denied a 
claim for service connection for a fracture of the left 
thumb.  The veteran filed a notice of disagreement with that 
decision, and the RO issued a statement of the case.  In his 
substantive appeal, however, the veteran stated that he 
believed that the RO was correct in concluding that the left 
thumb had not been broken.  Thus, that issue is not on 
appeal.  Although the RO subsequently denied service 
connection for a right thumb fracture, no notice of 
disagreement has been received with respect to that issue, 
and it too is not on appeal.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues of 
service connection for angina pectoris and a left elbow 
disorder has been obtained, and the VA has satisfied the duty 
to notify the veteran of the law and regulations applicable 
to the claims, the evidence necessary to substantiate the 
claim, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  Angina pectoris was not present during service, 
cardiovascular disease was not manifest within a year after 
service, and the veteran's current cardiovascular disorder 
did not develop as a result of any incident during service.

3.  A chronic left elbow disorder was not present during 
service, arthritis of the left elbow was not manifest within 
a year after service, and the veteran's current left elbow 
disorder did not develop as a result of any incident during 
service and was not caused or aggravated by the service-
connected left wrist disorder.

CONCLUSIONS OF LAW

1.  Angina pectoris was not incurred in or aggravated by 
service, and a cardiovascular disorder may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).

2.  A left elbow disorder was not incurred in or aggravated 
by service, arthritis of the left elbow may not be presumed 
to have been incurred in service and was not proximately due 
to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist and Notify

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been fulfilled 
with respect to the claims.  The veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claims.  The Board concludes the discussions in the rating 
decision, the statement of the case (SOC), and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claims and complied with the VA's 
notification requirements.  The communications, such as a 
letter from the RO dated in April 2001, provided the veteran 
with a specific explanation of the type of evidence necessary 
to substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The SOC 
included a summary of the evidence which had been obtained 
and considered.  The SOC also included the requirements which 
must be met to establish service connection.  The VCAA 
implementing regulations were also included in the SOC.  The 
basic elements for establishing service connection have 
remained unchanged despite the change in the law with respect 
to duty to assist and notification requirements.  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran has declined a hearing.  The claims file contains his 
available post-service medical treatment records.  The RO 
made attempts to obtain additional service medical records 
without success.  The Board concludes that any additional 
records no longer exist, and that additional efforts to find 
them would be futile.  

The veteran has been afforded VA examinations.  In addition, 
the evidence of record contains an opinion regarding whether 
a current left elbow disorder is related to service-connected 
left wrist injuries.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.

I.  Entitlement To Service Connection For Angina Pectoris.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
cardiovascular disease or osteoarthritis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran contends that he is entitled to service-
connection for angina pectoris.  He asserts that the disorder 
was first diagnosed in service in 1956 or 1957 while assigned 
to the Kaufbeuren Air Base in Germany.  He states that he 
went to the local military hospital or dispensary and was 
diagnosed as having angina pectoris by a military doctor.   

The veteran's service medical records do not contain any 
mention of angina pectoris.  The report of a medical history 
given by the veteran in February 1956 in connection with re-
enlistment shows that he denied having pain or pressure in 
the chest and denied palpitations or pounding heart.  The 
report of a medical examination conducted at that time shows 
that clinical evaluation of the heart was normal.  

The report of a medical history given by the veteran in 
February 1962 shows that he checked a box indicating a 
history of palpitations or a pounding heart; however, he 
denied a history of pain or pressure in the chest.  The 
report of a medical examination conducted in February 1962 
shows that clinical evaluation of the heart was normal.  

The report of a medical history given by the veteran in May 
1967 in connection with his retirement shows that he again 
reported a history of having occasional palpitations, but 
denied having pain or pressure in the chest.  On medical 
examination, clinical evaluation of the heart was normal.  
Serology testing was cardiolipin negative.  An 
electrocardiogram was interpreted as being normal.  

There is also no medical evidence from within a year after 
separation from service.  The earliest medical records 
pertaining to cardiovascular disease are from many years 
after separation from service.  None of the current treatment 
records contain any medical opinion linking the veteran's 
current heart problems with service.  

Although the veteran had reported in several written 
statements that his doctors had told him in service that he 
had angina pectoris, those statements by the veteran are not 
sufficient to support the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that hearsay 
medical evidence, as transmitted by a lay person, is not 
sufficient to support a claim because the connection between 
what a physician said and the lay person's account of what 
the physician purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See also 
Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).

Similarly, although a post service treatment record dated in 
January 1988 shows that the veteran gave a history of having 
had angina 30 years earlier, the fact that the veteran's own 
account of the etiology of his disability was recorded in his 
medical records is not sufficient to support the claim.  In 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995), the Court held 
that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

In summary, the preponderance of the evidence shows that 
angina pectoris was not present during service, a 
cardiovascular disease was not manifested within a year after 
service, and the veteran's current cardiovascular problems 
did not develop as a result of any incident during service.  
Accordingly, the Board finds that angina pectoris was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.  

II.  Entitlement To Service Connection For A Left Elbow 
Disorder.

The veteran contends that he is entitled to service-
connection for a left elbow disorder.  He states that the 
left elbow was damaged by the same incident which resulted in 
his service-connected right and left wrist fractures.  

The veteran's service medical records shows that in July 1949 
he fell and sustained injuries to the right and left wrists 
when a platform collapsed.  However, the records do not 
document that he sustained an injury to the left elbow.  
Reports of medical history given by the veteran in February 
1956, February 1962 and May 1967 also show that the veteran 
denied having a history of a painful or locked elbow.  

There is no medical evidence pertaining to the left elbow 
from within a year after separation from service.  The 
earliest medical records pertaining to the left elbow are 
from many years after separation from service.  A post 
service record dated in August 1981 shows that the veteran 
complained of having pain in both elbows for several months.  
The Board notes that this history places the date of onset as 
being many years after service.  None of the current 
treatment records contain any medical opinion linking the 
veteran's current left elbow problems with service.  Although 
an X-ray report dated in September 1985 shows that the 
veteran's elbow had degenerative joint disease, and that 
"the possibility of previous trauma is raised", there is no 
mention of service.  

The only medical opinion which is of record weighs against 
the claim.  The report of an orthopedic examination conducted 
by the VA in November 2001 shows that the examiner reviewed 
the veteran's history, and concluded that:

There is no relationship between his current left 
elbow condition and the service-connected right and 
left wrist condition, nor any aggravation.

Although the veteran has offered his own theory that his left 
elbow problems are related to service, the mere contentions 
of the veteran, no matter how well-meaning, without medical 
evidence that would etiologically relate the claimed 
disability with an event or occurrence while in service, will 
not support the claim.  The Court has held that lay persons, 
such as the veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In summary, the preponderance of the evidence shows that a 
chronic disorder of the left elbow was not present during 
service, arthritis of the left elbow was not manifested 
within a year after service, and the veteran's current left 
elbow problems 


did not develop as a result of any incident during service.  
In addition, the left elbow problems were not caused or 
aggravated by the service-connected right and left wrist 
disorders.  Accordingly, the Board finds that a disorder of 
the left elbow was not incurred in or aggravated by service, 
may not be presumed to have been incurred in service, and was 
not proximately due to or the result of a service-connected 
disability.  


ORDER

Service connection for angina pectoris is denied.

Service connection for a left elbow disorder, to include 
arthritis of the left elbow, is denied. 



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



